Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed April 14, 2022, with respect to claims 1-3, 5-19 and 21-23 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-3, 5-19 and 21 has been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Leibovitch (67184) on April 29, 2022.
The application has been amended as follows: 
20. (Canceled)



Allowable Subject Matter
Claims 1-3, 5-19 and 21-23 are allowed, and are renumbered claims 1, 2, 4-9, 3, 10-12, 14, 15, 13, 16, 17, 20, 18, 19 and 21, respectively.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1 and 19, the most relevant prior art of record, Mahoor et al. (US 2017/0053398 A1) in view of Wong et al. (US 2008/0144915 A1), and in view of Xu et al. (US 2014/0270432 A1), fails to specifically show, disclose, or suggest wherein the data indicating the tumorigenic state include, for each pixel of the analysis target image, label information generated by the deep learning algorithm of the neural network structure, wherein the label information for each pixel is generated by performing a determination process for each pixel.
Mahoor et al. show and disclose an image analysis method for analyzing an image of a tissue or a cell using a deep learning algorithm of a neural network structure {An image analysis apparatus for analyzing an image of a tissue or a cell using a deep learning algorithm of a neural network structure} (digital image of a stained tissue sample may be acquired; A trained neural network may be applied to create a plurality of feature maps using the digital image [abstract, paragraphs 32, 33]), the method comprising: generating analysis data from an analysis target image that includes the tissue or cell to be analyzed (Tissue feature extraction hardware 122 may be used to perform various calculations of digital RGB images received by tissue sample processing hardware 120 [paragraphs 5, 6, 39]); inputting the analysis data to the deep learning algorithm (multiple neural networks that, once trained, are used to assess RGB images of stained tissue samples under test [paragraph 40]); generating data indicating a tumorigenic state of a tissue or a cell in the analysis target image by the deep learning algorithm (Cancerous tissue diagnosis and grading engine 124, based on the output of artificial neural network componentry 123, provides an assessment or diagnosis of whether cancerous tissue is present and/or provides a histological grade [paragraphs 41, 43]).
Wong et al. show and disclose wherein the data indicating the tumorigenic state include, for each pixel of the analysis target image, label information respectively indicative of whether the each pixel of the analysis target image corresponds to a nuclear region of a tumor cell or to other regions (If it is determined that the pixel belongs to a nucleolus, then the pixel is labeled as such, otherwise, if it is determined that the pixel does not belong to a nucleolus, then the pixel belongs to a nucleus and is labeled as such; a determination is made whether any additional pixels of the image should be classified, and if so, then additional pixels are classified until the entire image is processed [paragraphs 36-41]).
Xu et al. show and disclose wherein the data indicating the tumorigenic state include, for each pixel of the analysis target image, label information generated by the deep learning algorithm of the neural network structure (diagnostic quantization is implemented by assigning a label indicating a most probable cancer stage to each pixel in the pathology image using an automatic cancer grading analysis system [paragraphs 7, 15, 18, 32]).
Mahoor et al. and Wong et al., as modified by Xu et al., however, lack the claimed features of wherein the data indicating the tumorigenic state include, for each pixel of the analysis target image, label information generated by the deep learning algorithm of the neural network structure, wherein the label information for each pixel is generated by performing a determination process for each pixel, therefore these limitations, in conjunction with the other limitations recited in claims 1 and 19, are novel and unobvious over the combination of Mahoor et al., Wong et al., and Xu et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641